Examiner’s Amendment
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative, Wolfgang Stutius (Reg. No. 40,256), on 3/16/21.
The application has been amended as follow:
In the claims:
Claim(s) 13 & 23-25 are amended as following:
13.	(currently amended) A method of operating a server device in an installation, said installation controlling a process and having multiple client devices connected to a server by a data network, said method of comprising, with the server device in the following order:
receiving from the client devices enquiry telegrams that indicate current process values selected from at least one process parameter that are to be transmitted from the server device to the client devices,
receiving from the client devices respective transmission parameter values defined for each of the client devices, with the respective transmission parameter values representing an update rate for the at least one process parameter, which  update rate controls a transmission characteristic of the server device,

process parameter, with each intersection defining a specific update rate for that intersection that satisfies a predetermined similarity criterion, which specifies  a predetermined maximum absolute difference between the transmission parameters of the client devices,
defining respective group addresses for the, intersections and transmitting the respective group addresses to those client devices whose enquiry telegram contains the at least one process parameter of the intersections, and
combining the current process values of the at least one process parameter
specific for each intersection into a respective single multitarget telegram and
[AltContent: textbox ('	.	'	'	:	.)]transmitting the respective multitarget telegram for each intersection only to the client device having the group address of a respective intersection.
23.	(currently amended) A server device adapted to be connected to client devices by a data network in an installation that controls a process, said server device comprising:
a data processor, said data processor ascertaining a current process value at different transmission times for at least one process parameter of the process, and
a transmitter, said transmitter transmitting the ascertained current process value for each process parameter or a subset of the process parameters at each transmission time to multiple client devices in the installation via the 
wherein the server device receives from the client devices enquiry telegrams telegram that indicate current process values selected from at least one process parameter that are to be transmitted to the client device devices,
wherein the server device receives from the client devise devices respective transmission parameter values defined for each of the client devices, with the respective transmission parameter values representing an update rate for the at least one process parameter which update rate controls a transmission behavior of the server device,
wherein the server device forms, based on the enquiry telegrams, intersections of the at least one process parameter, with each Intersection defining a specific update rate for that intersection that satisfies a predetermined similarity criterion, which specifies a predetermined maximum absolute difference between the transmission parameters of the client devices,
defines respective group addresses for the intersections and transmits the respective group addresses to those client devices whose enquiry telegram contains the at least one process parameter of the intersections, and

24.	(currently amended) A client device adapted to be connected to at least one server device by a data network in an installation that controls a process, said client device comprising:
a data processor, said data processor providing an enquiry message that indicates which of at least one process parameter respective process value is to be transmitted to the client device,
a transmitter adapted to transmit the enquiry message to a server device via the data network; and 
a receiver adapted to receive a multitarget message in the form of a data record or a message from the server device at a group address assigned to the client by at least one server via the data network at different transmission times, and to read from the multitarget message at least one process value contained therein,
wherein the at least one server device receives from the client devices enquiry telegrams that Indicate current process values selected from at least one process parameter that are to be transmitted to the client devices,
wherein the server device receives from the client devices respective transmission parameter values defined for each of the client devices, with the respective transmission parameter values representing an update rate for the at 
wherein the server device forms, based on the enquiry telegrams,
intersections of the at least one process parameter with each intersection defining a specific update rate for that intersection that satisfies a predetermined similarity criterion, which specifies a predetermined maximum absolute difference between the transmission parameters of the client devices,
defines respective group addresses for the intersections and transmits the respective group addresses to those client devices whose enquiry telegram contains the at least one process parameter of the intersections, and
combines the current process values of the at least one process parameter specific for each intersection into a respective single multitarget telegram and transmits the respective multitarget telegram for each intersection only to the client device having the group address of a respective intersection .
25.	(currently amended) An Installation adapted to control a process, said Installation comprising:
a data network connecting multiple client devices; and 
at least one server device connected to the client devices by the data network, said server device ascertaining a current process value of the process at different transmission times for at least one process parameter of the process, said server device forming an intersection of more than one of the client devices for the at least one ascertained process parameter that Is to be transmitted to multiple client devices, said intersection having a group address, said at least 
wherein the server device receives from the client devices enquiry telegrams that indicate current process values selected from at least one process parameter that are to be transmitted to the client devices. 
wherein the server device receives from the client devices respective transmission parameter value values defined for each of the client devices, with the respective transmission parameter values representing an update rate for the at teas! one process parameter' which update rate controls a transmission behavior of the server device,
wherein the server device forms, based on the enquiry telegrams, intersections of the at least one process parameter, with each intersection defining a specific update rate for that intersection that satisfies a predetermined similarity criterion, which specifies a predetermined maximum absolute difference between the transmission parameters of the client devices;
defines respective group addresses for the intersections and transmits the respective group addresses to these client devices whose enquiry telegram contains the at least one process parameter of the intersections, and
combines the current process values of the at least one process parameter specific for each intersection into a respective single multitarget telegram .

REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim(s) 13, 15, 17-18, 21-25 is/are allowed.
Claim(s) 1-12, 14, 16 & 19-20 is/are canceled.
The following is an examiner’s statement of reasons for allowance.
In interpreting the currently amended claim(s), in light of the Specification and the Applicant’s argument(s) filed on 2/16/21, the Examiner finds the claimed invention to be patentably distinct from the prior art(s) of records.  Specifically, the prior art(s) of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claim(s) 13, 23-25
The prior art(s) of record fail(s) to teach or suggest individually or in combination that “receiving from the client devices enquiry telegrams that indicate current process values selected from at least one process parameter that transmitted from the server device to the client devices, receiving from the client devices respective transmission parameter values defined for each of the client devices, which representing an update rate for the at least one process parameter, wherein the update rate controls a transmission characteristic of the server device, forming, based on the enquiry telegrams, intersections of the at least one process parameter, with each intersection defining a specific update rate for that intersection that satisfies a predetermined similarity criterion, which specifies  a predetermined maximum absolute difference between the transmission parameters of the client devices, defining respective group addresses for the, intersections and transmitting the respective group addresses to those client devices whose enquiry telegram contains the at least one process parameter of the intersections, and combining the current process values of the at least one process parameter, specific for each intersection into a respective single multitarget telegram and[AltContent: textbox ('	.	'	'	:	.)] transmitting the respective multitarget telegram for each intersection only to the client device having the group address of a respective intersection” as set forth in independent claim(s) 13, 23-25 and in light of applicant’s argument(s) filed 2/16/21.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449